Citation Nr: 1756242	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to DM.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In July 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  During his active service, the Veteran served on board the USS Ranger, USS Coral Sea, and the USS Kitty Hawk. 

2.  There is no indication that during the Veteran's active service he had duty or visitation in the Republic of Vietnam. 

3.  Type II diabetes mellitus is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange.

4.  Erectile dysfunction was first shown many years following service discharge, and is unrelated to any disease or injury incurred in service.  


CONCLUSIONS OF LAW

1. As defined by regulation, the Veteran had no service in the Republic of Vietnam.  38 U.S.C. §§ 501, 1116 (2012); 38 C.F.R. §§ 3.307, 3.313 (2017).

2.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a December 2012 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in July 2015 to obtain outstanding deck logs in an attempt to corroborate the Veteran's account that his ship entered Da Nang Harbor in November 1968.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as diabetes to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran has a current diagnosis of diabetes mellitus.  See, e.g., 2012 private treatment records.  He also claims that he suffers from erectile dysfunction secondary to the diabetes mellitus.  However, the Veteran does not contend, and the evidence does not show, that the Veteran developed diabetes mellitus in service, or to a compensable degree within the first post-service year.  Accordingly, the above presumption does not apply in this case.  

Rather, the Veteran contends that he was exposed to Agent Orange during service in the waters off the coast of the Republic of Vietnam while serving aboard the USS Ranger, USS Coral Sea, and/or the USS Kitty Hawk.  The Veteran has never asserted that his diabetes mellitus is related to any other incident, event, disease or injury in service other than Agent Orange exposure.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (d)(6)(i).  The presumption requires the Veteran's actual presence in Vietnam, inclusive of the inland waterways of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).  

While the Veteran admits that he did not set foot on the landmass of the Republic of Vietnam, he asserts that he was nonetheless exposed to Agent Orange during service.  According to the Veteran's personnel records, he served aboard the USS Ranger in 1968 and 1969, the USS Coral Sea in 1970, and the USS Kitty Hawk in 1971.  In an April 2013 statement, the Veteran recalled that during one of his tours, his ship was in Da Nang Harbor.  

The Veteran also maintains that while stationed aboard the USS Ranger, his ship was escorted by two smaller ships into Da Nang Harbor, the USS Bausell and the USS Warden.  He testified at his video conference hearing that crew members were escorted on and off the USS Ranger via the Bausell and Warden, and that there was a briefing on November 27, 1968 which required crew to be transported back and forth from the ship into Vietnam.  Transcript, pp. 3-4.  The Veteran also testified that the Veteran's ship obtained supplies from the USS Vega.  The Veteran maintains that he could have been exposed to Agent Orange many times when he assisting in taking the supplies from that ship.  Transcript p. 4.  However, the Veteran also testified that he never left his ship and was never aboard the Bausell, Warden, or the USS Vega.  Transcript, pp. 9-11.  

A review of VA's Agent Orange:  Alphabetized Ships List shows that while the Ranger is not listed therein, the list does include the USS Bausell and USS Warden; and, indicates that these ships sent small boats ashore for briefing while in Da Nang Harbor on November 27, 1968.  Additionally, the USS Vega is noted to have "Docked to on-load supplies at An Thoi, Vung Tau, Cam Ranh Bay, and Da Nang during June 1969," and also "Docked to deliver supplies to Da Nang, Cam Ranh Bay, Con Son, An Thoi, and Hon Choi during November-December 1970."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  This list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents is continuously updated, and was last updated in November 2017.  

This ships list is intended to provide VA regional offices with a resource for determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship.

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

Importantly, to warrant the presumption of in-service herbicide exposure, there is still a requirement that a "Blue Water" Veteran has "boots on the ground in Vietnam."  In other words, the Veteran must still show that he or she went ashore even if the Veteran served aboard a large ocean-going ship that operated only on the offshore waters, including Da Nang Harbor.  A statement from the Veteran that he went ashore is enough to warrant the presumption of in-service exposure, but only if he was aboard a ship on the above list.  In this case, the Veteran has specifically indicated that he did not leave his ship(s).  Thus, whether or not his ship entered Da Nang Harbor is not dispositive of this appeal.  

Nonetheless, the RO obtained information from the USS Ranger's deck logs for November 1968 in an attempt to corroborate his account of crew members going ashore for a briefing.  According to a review of the 1968 command history and deck logs, the USS Ranger neither docked nor transited the inland waters in the Republic of Vietnam.  See March 2016 response from the Defense Personnel Records Information Retrieval System (DPRIS).  

Although a review of the command history and/or deck logs from the USS Coral Sea and USS Kitty Hawk was not undertaken, no such review is necessary where, as here, the Veteran admittedly never left his ship.  As the Veteran admittedly never left his ship, the presumption of in-service herbicide exposure does not apply, even if other crew members and supplies were obtained from ships that are on the ships list.  

Based on these findings, the Veteran did not have "service in the Republic of Vietnam" in order to be considered to have had qualifying military service and presumed exposure to herbicides.  

Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Accordingly, service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009). 

Finally, the Veteran asserts that that he should be entitled to the same benefits as the soldiers who served aboard the USS Vega, Bausell, and Warden, and other ships listed on the ships list during the same time period and who have allegedly received benefits based on a presumption of Agent Orange exposure during service in Vietnam.  However, the decision in this case is made based on the facts of this particular case, and pursuant to the law and regulations now in effect.  While the Veteran has provided articles which serve to support the Veteran's theory that the Blue Water Navy veterans should be entitled to the presumption of Agent Orange exposure, generally, these articles provide the opinions of others, and do not provide the necessary factual evidence to support the Veteran's claim in this case.  The articles neither change the current law, nor do they provide the facts necessary to show that the Veteran actually stepped foot on the land of Vietnam during the period in question.  

While the Veteran contends that his service in the Pacific theater put him in close proximity to Vietnam and its surrounding areas, as noted above, VA has developed specific regulations delineating what constitutes service in the Republic of Vietnam for the purposes of conceding exposure to herbicide agents.  The Veteran's service does not fall within those specific guidelines.  As such, exposure to herbicides cannot be conceded.  Similarly, while the Veteran reported that the USS Ranger sailed into Da Nang Harbor in November 1968, the DPRIS did not find any records that substantiated such a report.  Accordingly, exposure to herbicide agents is not conceded due to insufficient evidence of service in the Republic of Vietnam.

Consideration has also been given to whether service connection can be established on a direct basis, even though the Veteran is not be entitled to a presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Veteran has made no such assertion.  Furthermore, the evidence does not show that the Veteran's diabetes mellitus, type II, or erectile dysfunction, began during service or is otherwise related to service.  Service treatment records are silent as to complaints of or treatment for diabetes or any related symptoms.  This evidence weighs against any finding that the Veteran's diabetes mellitus and/or erectile dysfunction was incurred in service. 

In support of his claim, the Veteran submitted a medical opinion from Dr. J.F, MD.  Dr. J.F. opined that, "In light of [the Veteran's] history of exposure to agent orange..." such exposure likely significantly contributed to the Veteran's development of diabetes mellitus.  

This opinion lacks probative value because, as noted above, the Veteran is not shown to have been exposed to Agent Orange during service.  Thus, it is based on an inaccurate factual premise.  While the Veteran maintains that he was exposed to Agent Orange when he came in contact with crew members who had come from shore, as well as from supplies obtained from other ships, he has not provided any evidence to support this contention and such contention does not provide an evidentiary basis to find that the Veteran was actually exposed to Agent Orange during service.  

As noted, the Veteran argues that, based on his service during the Vietnam era, he is entitled to a presumption of service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  While it is true that diabetes mellitus is one of those disabilities for which service connection might be granted on a "presumptive" basis where there has been a diagnosis of that disability and "service in the Republic of Vietnam," there is no indication that the Veteran meets both of those requirements, as set forth above, despite his sincere testimony.  Further, there is no evidence suggesting that the Veteran developed diabetes mellitus within one year of discharge from service, or that he was exposed to Agent Orange during service.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's diabetes mellitus and erectile dysfunction first documented many, many years following service discharge, with any incident or incidents of his period of active military service or within the one year presumptive window.  Accordingly service connection for type 2 diabetes mellitus on a direct basis must also be denied.  Similarly, service connection for erectile dysfunction must also be denied on a direct basis, and as secondary to the diabetes mellitus because service connection for diabetes mellitus is not established.



ORDER

Service connection for diabetes mellitus is denied.  

Service connection for erectile dysfunction is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


